     Case 18-04108     Doc 18      Filed 05/28/19 Entered 05/28/19 15:40:34           Desc Main
                                     Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:

Mark E. Herman,
                                                                      Chapter 7

                                 Debtor.                              Bankruptcy No. 18-40752


James L. Snyder, United States Trustee,

                                 Plaintiff,                           Adv. No. 18-04108
vs.


Mark E. Herman,

                                 Defendant.


             STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING


         Pursuant to Fed. R. Bankr. P. 7041(a)(1)(ii), the plaintiff and the defendant, by and

through their undersigned counsel, hereby file a Stipulation of Dismissal of Adversary

Proceeding and agree as follows:

1.       On August 9, 2018, the plaintiff initiated the above captioned adversary proceeding by

         filing a Complaint for Revocation of Discharge.

2.       After engaging in discovery and settlement negotiations, the plaintiff and the defendant

         stipulate to dismissal of the Complaint.

3.       Nothing has been promised to the plaintiff in consideration of the dismissal of the

         adversary proceeding.

4.       The plaintiff and the defendant understand and agree that each party shall bear its own
Case 18-04108   Doc 18   Filed 05/28/19 Entered 05/28/19 15:40:34   Desc Main
                           Document     Page 2 of 4
  Case 18-04108         Doc 18     Filed 05/28/19 Entered 05/28/19 15:40:34               Desc Main
                                     Document     Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:

Mark E. Herman,
                                                                         Chapter 7

                                 Debtor.                                 Bankruptcy No. 18-40752


James L. Snyder, United States Trustee,

                                 Plaintiff,                              Adv. No. 18-04108
vs.


Mark E. Herman,

                        Defendant.
______________________________________________________________________________

                           UNSWORN CERTIFICATE OF SERVICE


         The undersigned declares under penalty of perjury that on May 28, 2019, she caused to be

filed electronically the following, thereby generating electronic service upon all entities registered as

CM/ECF users in this case: Notice of Dismissal of Adversary Proceeding. She also served the

defendant, the defendant’s attorney, and the chapter 7 trustee in the defendant’s bankruptcy case by

first class mail at the addresses stated below:


MARK E HERMAN
1820 GIRARD AVENUE SOUTH
Minneapolis, MN 55403

Scott R. Carlson
SRCARLSONLAW LLC
2700 W. 59th Street
Minneapolis, MN 55410
 Case 18-04108      Doc 18   Filed 05/28/19 Entered 05/28/19 15:40:34      Desc Main
                               Document     Page 4 of 4


Nauni Jo Manty
Manty & Associates PA
401 Second Avenue North
Suite 400
Minneapolis, MN 55401


                                             /e/ Audrey Williams
Executed on: May 28, 2019                    Audrey Williams
                                             Office of the United States Trustee
